


Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of the 8th day of September, 2005 by and among IceWEB, Inc., a corporation
organized and existing under the laws of the State of Delaware (“ICEWEB, INC.”
or the “Company”), and Barron Partners L.P., a Delaware limited partnership
(hereinafter referred to as the “Investor”). Unless defined otherwise,
capitalized terms herein shall have the identical meaning as in the Preferred
Stock Purchase Agreement.

 

PRELIMINARY STATEMENT

 

WHEREAS, pursuant to the Preferred Stock Purchase Agreement, of even date
herewith, by and among ICEWEB, INC. and the Investor, as part of the
consideration, Investor shall receive Preferred Stock and Warrants, which upon
conversion and exercise, in accordance with the terms of the Preferred Stock
Purchase Agreement and Warrant Agreement, entitle the Investor to receive Shares
of ICEWEB, INC.; and

 

WHEREAS, the ability of the Investors to sell their Shares of Common Stock is
subject to certain restrictions under the 1933 Act; and

 

WHEREAS, as a condition to the Preferred Stock Purchase Agreement, ICEWEB, INC.
has agreed to provide the Investor with a mechanism that will permit such
Investor, subject to a market stand-off agreement, to sell its Shares of Common
Stock in the future.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements, and subject to the terms and conditions herein contained, the
parties hereto hereby agree as follows:

 

ARTICLE I

 

INCORPORATION BY REFERENCE, SUPERSEDER

 

1.1          Incorporation by Reference. The foregoing recitals and the Exhibits
attached hereto and referred to herein, are hereby acknowledged to be true and
accurate, and are incorporated herein by this reference.

1.2          Superseder. This Agreement, to the extent that it is inconsistent
with any other instrument or understanding among the parties governing the
affairs of the Company, shall supersede such instrument or understanding to the
fullest extent permitted by law. A copy of this Agreement shall be filed at the
Company’s principal office.

 

REGISTRATION RIGHTS AGREEMENT BETWEEN

IceWEB, Inc. AND Barron Partners LP

PAGE 1 OF 17

--------------------------------------------------------------------------------



 

ARTICLE II

 

DEMAND REGISTRATION RIGHTS

 

2.1         “Registrable Securities” means and includes the Shares of ICEWEB,
INC. underlying the Preferred Stock and Warrants issued pursuant to the
Preferred Stock Purchase Agreement and Warrant Agreement. As to any particular
Registrable Securities, such securities will cease to be Registrable Securities
when (a) they have been effectively registered under the 1933 Act and disposed
of in accordance with the registration statement covering them, (b) they are or
may be freely traded without registration pursuant to Rule 144 under the 1933
Act (or any similar provisions that are then in effect), or (c) they have been
otherwise transferred and new certificates for them not bearing a restrictive
legend have been issued by ICEWEB, INC. and ICEWEB, INC. shall not have “stop
transfer” instructions against them. “Shares” shall mean, collectively, the
shares of Common Stock of the Company issuable upon conversion of the Preferred
Stock and those shares of Common Stock of the Company issuable to the Investor
upon exercise of the Warrants.

2.2          Registration of Registrable Securities. The Company shall prepare
and file within thirty (30) days following the date hereof (the “Filing Date”) a
registration statement (the “Registration Statement”) covering the resale of
such number of shares of the Registrable Securities as the Investor shall elect
by written notice to the Company, and absent such election, covering the resale
of all of the shares of the Registrable Securities. The Company shall use its
best efforts to cause the Registration Statement to be declared effective by the
SEC on the earlier of (i) 120 days following the Closing Date with respect to
the Registration Statement, (ii) ten (10) days following the receipt of a “No
Review” or similar letter from the SEC or (iii) the first business day following
the day the SEC determines the Registration Statement eligible to be declared
effective (the “Required Effectiveness Date”). Nothing contained herein shall be
deemed to limit the number of Registrable Securities to be registered by the
Company hereunder. As a result, should the Registration Statement not relate to
the maximum number of Registrable Securities acquired by (or potentially
acquirable by) the holders of the Shares of ICEWEB, INC. issued to the Investor
pursuant to the Preferred Stock Purchase Agreement, the Company shall be
required to promptly file a separate registration statement (utilizing Rule 462
promulgated under the 1933 Act, where applicable) relating to such Registrable
Securities which then remain unregistered. The provisions of this Agreement
shall relate to any such separate registration statement as if it were an
amendment to the Registration Statement.

 

2.3          Demand Registration. Subject to the limitations of Section 2.2, at
any time and from time to time, the Investor may request the registration, under
the 1933 Act of all or part of the Registrable Shares then outstanding (a
“Demand Registration”). Subject to the conditions of Section 3, the Company
shall use its best efforts to file such registration

 

 

REGISTRATION RIGHTS AGREEMENT BETWEEN

IceWEB, Inc. AND Barron Partners LP

PAGE 2 OF 17

--------------------------------------------------------------------------------



 

statement under the 1933 Act as promptly as practicable after the date any such
request is received by the Company and to cause such registration statement to
be declared effective. The Company shall notify the Investor promptly when any
such registration statement has been declared effective. If more than eighty
percent (80%) of the Shares issuable under the Preferred Stock Purchase
Agreement have been registered or sold, this provision shall expire.

 

2.4          Registration Statement Form. Registrations under Section 2.2 and
Section 2.3 shall be on the appropriate registration form of the SEC as shall
permit the disposition of such Registrable Securities in accordance with the
intended method or methods of disposition specified in the Registration
Statement; provided, however, such intended method of disposition shall not
include an underwritten offering of the Registrable Securities.

 

2.5          Expenses. The Company will pay all Registration expenses in
connection with any registration required by under Sections 2.2 and Section 2.3
herein.

 

2.6          Effective Registration Statement. A registration requested pursuant
to Sections 2.2 and Section 2.3 shall not be deemed to have been effected (i)
unless a registration statement with respect thereto has become effective within
the time period specified herein, provided that a registration which does not
become effective after the Company filed a registration statement with respect
thereto solely by reason of the refusal to proceed of any holder of Registrable
Securities (other than a refusal to proceed based upon the advice of counsel in
the form of a letter signed by such counsel and provided to the Company relating
to a disclosure matter unrelated to such holder) shall be deemed to have been
effected by the Company unless the holders of the Registrable Securities shall
have elected to pay all Registration Expenses in connection with such
registration, (ii) if, after it has become effective, such registration becomes
subject to any stop order, injunction or other order or extraordinary
requirement of the SEC or other governmental agency or court for any reason or
(iii) if, after it has become effective, such registration ceases to be
effective for more than the allowable Black-Out Periods (as defined herein).

 

2.7          Plan Of Distribution. The Company hereby agrees that the
Registration Statement shall include a plan of distribution section reasonably
acceptable to the Investor; provided, however, such plan of distribution section
shall be modified by the Company so as to not provide for the disposition of the
Registrable Securities on the basis of an underwritten offering.

 

2.8           Good Faith Preparation and Filing. The Company shall diligently
and in good faith prepare and file the Registration Statement and diligently and
in good faith pursue said Registration Statement becoming effective. If, after
four (4) months from the date hereof, in the event the Company does not register
the Registrable Securities pursuant to the requirements of Section 2.2 herein,
or if the Registration Statement filed pursuant to Section 2.2 herein is not
declared effective, or if the Registrable Securities are registered pursuant to
an effective Registration Statement and such Registration Statement or other

 

 

REGISTRATION RIGHTS AGREEMENT BETWEEN

IceWEB, Inc. AND Barron Partners LP

PAGE 3 OF 17

--------------------------------------------------------------------------------



 

Registration Statement(s) demanded by Investor including the Registrable
Securities is not effective in the period from four months from the date hereof
through two years following the date hereof, the Company shall not be assessed
any penalty or liquidated damages by the Investor whatsoever, it being
stipulated that the Company and Investor have reached a fair and equitable
agreement through the Purchase Price for the Preferred Stock. Investor waives
any and all damages, including counsel fees, costs, lost opportunity costs, and
all direct, incidental and consequential damages (if any) arising from a failure
by the Company to meet the Required Effectiveness Date

 

ARTICLE III

 

INCIDENTAL REGISTRATION RIGHTS

 

3.1          Right To Include (“Piggy-Back”) Registrable Securities. Provided
that the Registrable Securities have not been registered, if at any time after
the date hereof but before the second anniversary of the date hereof, the
Company proposes to register any of its securities under the 1933 Act (other
than by a registration in connection with an acquisition in a manner which would
not permit registration of Registrable Securities for sale to the public, on
Form S-8, or any successor form thereto, on Form S-4, or any successor form
thereto and other than pursuant to Section 2), on an underwritten basis (either
best-efforts or firm-commitment), then, the Company will each such time give
prompt written notice to all holders of Registrable Securities of its intention
to do so and of such holders of Registrable Securities’ rights under this
Section 3.1. Upon the written

request of any such holders of Registrable Securities made within ten (10) days
after the receipt of any such notice (which request shall specify the
Registrable Securities intended to be disposed of by such holders of Registrable
Securities and the intended method of disposition thereof), the Company will,
subject to the terms of this Agreement, use its commercially reasonable best
efforts to effect the registration under the 1933 Act of the Registrable
Securities, to the extent requisite to permit the disposition (in accordance
with the intended methods thereof as aforesaid) of such Registrable Securities
so to be registered, by inclusion of such Registrable Securities in the
registration statement which covers the securities which the Company proposes to
register, provided that if, at any time after written notice of its intention to
register any securities and prior to the effective

date of the registration statement filed in connection with such registration,
the Company shall determine for any reason either not to register or to delay
registration of such securities, the Company may, at its election, give written
notice of such determination to each holders of Registrable Securities and,
thereupon, (i) in the case of a determination not to register, shall be relieved
of this obligation to register any Registrable Securities in connection with
such registration (but not from its obligation to pay the Registration Expenses
in connection therewith), without prejudice, however, to the rights of any
holder or holders of Registrable Securities entitled to do so to request that
such registration be effected as a registration under Section 2, and (ii) in the
case of a determination to delay registering, shall be permitted to delay
registering any Registrable Securities, for the same period as the delay in
registering such other securities. No

 

 

REGISTRATION RIGHTS AGREEMENT BETWEEN

IceWEB, Inc. AND Barron Partners LP

PAGE 4 OF 17

--------------------------------------------------------------------------------



 

registration effected under this Section 3.1 shall relieve the Company of its
obligation to effect any registration upon request under Section 2. The Company
will pay all Registration Expenses in connection with each registration of
Registrable Securities requested pursuant to this Section 3.1. The right
provided the Holders of the Registrable Securities pursuant to this Section
shall be exercisable at their sole discretion and will in no way limit any of
the Company’s obligations to pay the Securities according to their terms.

 

3.2          Priority In Incidental Registrations. If the managing underwriter
of the underwritten offering contemplated by this Section 3 shall inform the
Company and holders of the Registrable Securities requesting such registration
by letter of its belief that the number of securities requested to be included
in such registration exceeds the number which can be sold in such offering, then
the Company will include in such registration, to the extent of the number which
the Company is so advised can be sold in such offering, (i) first securities
proposed by the Company to be sold for its own account, and (ii) second
Registrable Securities and (iii) securities of other selling security holders
requested to be included in such registration.

 

ARTICLE IV

 

REGISTRATION PROCEDURES  

 

4.1          REGISTRATION PROCEDURES. If and whenever the Company is required to
effect the registration of any Registrable Securities under the 1933 Act as
provided in Section 2.2 and, as applicable, 2.3, the Company shall, as
expeditiously as possible:

 

(i)          prepare and file with the SEC the Registration Statement, or
amendments thereto, to effect such registration (including such audited
financial statements as may be required by the 1933 Act or the rules and
regulations promulgated thereunder) and thereafter use its commercially
reasonable best efforts to cause such registration statement to be declared
effective by the SEC, as soon as practicable, but in any event no later than the
Required Effectiveness Date (with respect to a registration pursuant to Section
2.2); provided, however, that before filing such registration statement or any
amendments thereto, the Company will furnish to the counsel selected by the
holders of Registrable Securities which are to be included in such registration,
copies of all such documents proposed to be filed;

 

(ii)        with respect to any registration statement pursuant to Section 2.2
or Section 2.3, prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the 1933 Act with respect to the disposition of all
Registrable Securities covered by such registration statement until the earlier
to occur of thirty six (36) months after the

date of this Agreement (subject to the right of the Company to suspend the
effectiveness

 

 

REGISTRATION RIGHTS AGREEMENT BETWEEN

IceWEB, Inc. AND Barron Partners LP

PAGE 5 OF 17

--------------------------------------------------------------------------------



 

thereof for not more than 10 consecutive Trading Days or an aggregate of 10
Trading Days during each year (each a “Black-Out Period”)) or such time as all
of the securities which are the subject of such registration statement cease to
be Registrable Securities (such period, in each case, the “Registration
Maintenance Period”). The Company must notify the Investor within twenty four
(24) hours prior to any Black-Out Period;

 

(iii)       furnish to each holder of Registrable Securities covered by such
registration statement such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus contained in
such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 under the 1933
Act, in conformity with the requirements of the 1933 Act, and such other
documents, as such holder of Registrable Securities and underwriter, if any, may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities owned by such holder of Registrable Securities;

 

(iv)       use its commercially reasonable best efforts to register or qualify
all Registrable Securities and other securities covered by such registration
statement under such other U.S. federal or state securities laws or U.S. state
blue sky laws as any U.S. holder of Registrable Securities thereof shall
reasonably request, to keep such registrations or qualifications in effect for
so long as such registration statement remains in effect, and take any other
action which may be reasonably necessary to enable such holder of Registrable
Securities to consummate the disposition in such jurisdictions of the securities
owned by such holder of Registrable Securities, except that the Company shall
not for any such purpose be required to qualify generally to do business as a
foreign corporation in any jurisdiction wherein it would not but for the
requirements of this subdivision (iv) be obligated to be so qualified or to
consent to general service of process in any such jurisdiction;

 

(v)        use its commercially reasonable best efforts to cause all Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the U.S. holder of Registrable Securities thereof to consummate the
disposition of such Registrable Securities;

 

(vi)       furnish to each holder of Registrable Securities a signed
counterpart, addressed to such holder of Registrable Securities, and the
underwriters, if any, of an opinion of counsel for the Company, dated the
effective date of such registration statement (or, if such registration includes
an underwritten public offering, an opinion dated the date of the closing under
the underwriting agreement), reasonably satisfactory in form and substance to
such holder of Registrable Securities) including that the prospectus and any
prospectus supplement forming a part of the Registration Statement does not
contain an untrue statement of a material fact or omits a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, and

 

 

REGISTRATION RIGHTS AGREEMENT BETWEEN

IceWEB, Inc. AND Barron Partners LP

PAGE 6 OF 17

--------------------------------------------------------------------------------



 

(vii)      notify the Investor and its counsel promptly and confirm such advice
in writing promptly after the Company has knowledge thereof:

 

(A)        when the Registration Statement, the prospectus or any prospectus
supplement related thereto or post-effective amendment to the Registration
Statement has been filed, and, with respect to the Registration Statement or any
post-effective amendment thereto, when the same has become effective;

 

(B)        of any request by the SEC for amendments or supplements to the
Registration Statement or the prospectus or for additional information;

 

(C)        of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
by any Person for that purpose; and

 

(D)        of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation or threat of
any proceeding for such purpose;

 

(viii)    notify each holder of Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the 1933 Act, upon discovery that, or upon the
happening of any event as a result of which, the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material facts required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing, and at the request of any such holder of
Registrable Securities promptly prepare and furnish to such holder of
Registrable Securities a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;

 

(ix)       use its best efforts to obtain the withdrawal of any order suspending
the effectiveness of the Registration Statement at the earliest possible moment;

 

(x)         otherwise use its commercially reasonable best efforts to comply
with all applicable rules and regulations of the SEC, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months, but not more than eighteen
months, beginning with the first full calendar month after the effective date of
such registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder;

 

 

REGISTRATION RIGHTS AGREEMENT BETWEEN

IceWEB, Inc. AND Barron Partners LP

PAGE 7 OF 17

--------------------------------------------------------------------------------



 

(xi)       enter into such agreements and take such other actions as the
Investors shall reasonably request in writing (at the expense of the requesting
or benefiting Investors) in order to expedite or facilitate the disposition of
such Registrable Securities; and

 

(xii)      use its commercially reasonable best efforts to list all Registrable
Securities covered by such registration statement on any securities exchange on
which any of the Registrable Securities are then listed.

 

The Company may require each holder of Registrable Securities as to which any
registration is being effected to furnish the Company such information regarding
such holder of Registrable Securities and the distribution of such securities as
the Company may from time to time reasonably request in writing.

 

4.2          The Company will not file any registration statement pursuant to
Section 2.2 or Section 2.3, or amendment thereto or any prospectus or any
supplement thereto to which the Investors shall reasonably object, provided that
the Company may file such documents in a form required by law or upon the advice
of its counsel.

 

4.3          The Company represents and warrants to each holder of Registrable
Securities that it has obtained all necessary waivers, consents and
authorizations necessary to execute this Agreement and consummate the
transactions contemplated hereby other than such waivers, consents and/or
authorizations specifically contemplated by the Preferred Stock Purchase
Agreement.

 

4.4          Each holder of Registrable Securities agrees that, upon receipt of
any notice from the Company of the occurrence of any event of the kind described
in subdivision (viii) of Section 4.1, such Holder will forthwith discontinue
such holder of Registrable Securities’ disposition of Registrable Securities
pursuant to the Registration Statement relating to such Registrable Securities
until such holder of Registrable Securities’ receipt of the copies of the
supplemented or amended prospectus contemplated by subdivision (viii) of Section
4.1 and, if so directed by the Company, will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies, then in such
Holder’s possession of the prospectus relating to such Registrable Securities
current at the time of receipt of such notice.

 

 

REGISTRATION RIGHTS AGREEMENT BETWEEN

IceWEB, Inc. AND Barron Partners LP

PAGE 8 OF 17

--------------------------------------------------------------------------------



 

ARTICLE V

 

UNDERWRITTEN OFFERINGS  

 

5.1          Incidental Underwritten Offerings. If the Company at any time
proposes to register any of its securities under the 1933 Act as contemplated by
Section 3.1 and such securities are to be distributed by or through one or more
underwriters, the Company will, if requested by any holder of Registrable
Securities as provided in Section 3.1 and subject to the provisions of Section
3.2, use its commercially reasonable best efforts to arrange for such
underwriters to include all the Registrable Securities to be offered and sold by
such holder among the securities to be distributed by such underwriters. In no
event shall any Investor be deemed an underwriter for purposes of this
Agreement.

 

5.2          Participation In Underwritten Offerings. No holder of Registrable
Securities may participate in any underwritten offering under Section 3.1 unless
such holder of Registrable Securities (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved,
subject to the terms and conditions hereof, by the holders of a majority of
Registrable Securities to be included in such underwritten offering and (ii)
completes and executes all questionnaires, indemnities, underwriting agreements
and other documents (other than powers of attorney) required under the terms of
such underwriting arrangements. Notwithstanding the foregoing, no underwriting
agreement (or other agreement in connection with such offering) shall require
any holder of Registrable Securities to make a representation or warranty to or
agreements with the Company or the underwriters other than representations and
warranties contained in a writing furnished by such holder of Registrable
Securities expressly for use in the related registration statement or
representations, warranties or agreements regarding such holder of Registrable
Securities, such holder’s Registrable Securities and such holder’s intended
method of distribution and any other representation required by law.

 

5.3          Preparation; Reasonable Investigation. In connection with the
preparation and filing of each registration statement under the 1933 Act
pursuant to this Agreement, the Company will give the holders of Registrable
Securities registered under such registration statement, and their respective
counsel and accountants, the opportunity to participate in the preparation of
such registration statement, each prospectus included therein or filed with the
SEC, and each amendment thereof or supplement thereto, and will give each of
them such access to its books and records and such opportunities to discuss the
business of the Company with its officers and the independent public accountants
who have certified its financial statements as shall be necessary, in the
reasonable opinion of such holders’ and such underwriters’ respective counsel,
to conduct a reasonable investigation within the meaning of the 1933 Act.

 

 

REGISTRATION RIGHTS AGREEMENT BETWEEN

IceWEB, Inc. AND Barron Partners LP

PAGE 9 OF 17

--------------------------------------------------------------------------------



 

ARTICLE VI

 

INDEMNIFICATION  

 

6.1          Indemnification by the Company. In the event of any registration of
any securities of the Company under the 1933 Act, the Company will, and hereby
does agree to indemnify and hold harmless the holder of any Registrable
Securities covered by such registration statement, its directors and officers,
each other Person who participates as an underwriter in the offering or sale of
such securities and each other Person, if any, who controls such holder or any
such underwriter within the meaning of the 1933 Act against any losses, claims,
damages or liabilities, joint or several, to which such holder or any such
director or officer or underwriter or controlling person may become subject
under the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such securities were registered under the 1933 Act, any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement thereto, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and the Company will reimburse such holder
and each such director, officer, underwriter and controlling person for any
legal or any other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, liability, action or
proceeding, provided that the Company shall not be liable in any such case to
the extent that any such loss, claim, damage, liability, (or action or
proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, any such preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement in reliance upon and in
conformity with written information furnished to the Company by such holder or
underwriter stating that it is for use in the preparation thereof and, provided
further that the Company shall not be liable to any Person who participates as
an underwriter in the offering or sale of Registrable Securities or to any other
Person, if any, who controls such underwriter within the meaning of the 1933
Act, in any such case to the extent that any such loss, claim, damage, liability
(or action or proceeding in respect thereof) or expense arises out of such
Person’s failure to send or give a copy of the final prospectus, as the same may
be then supplemented or amended, within the time required by the 1933 Act to the
Person asserting the existence of an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such final prospectus or an amendment or
supplement thereto. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such holder or any such
director, officer, underwriter or controlling person and shall survive the
transfer of such securities by such holder.

 

 

REGISTRATION RIGHTS AGREEMENT BETWEEN

IceWEB, Inc. AND Barron Partners LP

PAGE 10 OF 17

--------------------------------------------------------------------------------



 

6.2          Indemnification by the Investor. The Company may require, as a
condition to including any Registrable Securities in any registration statement
filed pursuant to this Agreement, that the Company shall have received an
undertaking satisfactory to it from the prospective holder of such Registrable
Securities, to indemnify and hold harmless (in the same manner and to the same
extent as set forth in Section 6.1) the Company, each director of the Company,
each officer of the Company and each other Person, if any, who controls the
Company within the meaning of the 1933 Act, with respect to any statement or
alleged statement in or omission or alleged omission from such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, if such statement or
alleged statement or omission or alleged omission was made in reliance upon and
in conformity with written information furnished to the Company through an
instrument duly executed by such holder of Registrable Securities specifically
stating that it is for use in the preparation of such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement. Any such indemnity shall remain in full force and effect, regardless
of any investigation made by or on behalf of the Company or any such director,
officer or controlling person and shall survive the transfer of such securities
by such Investor. The indemnification by the Investors shall be limited to Fifty
Thousand ($50,000) Dollars.

 

6.3          Notices Of Claims, Etc. Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
claim referred to in Sections 6.1 and Section 6.2, such indemnified party will,
if claim in respect thereof is to be made against an indemnifying party, give
written notice to the latter of the commencement of such action, provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under Sections 6.1 and Section
6.2, except to the extent that the indemnifying party is actually prejudiced by
such failure to give notice. In case any such action is brought against an
indemnified party, unless in such indemnified party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, jointly with any other
indemnifying party similarly notified, to the extent that the indemnifying party
may wish, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof other than
reasonable costs of investigation. No indemnifying party shall, without the
consent of the indemnified party, consent to entry of any judgment or enter into
any settlement of any such action which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability, or a covenant not to sue, in respect to such
claim or litigation. No indemnified party shall consent to entry of any judgment
or enter into any settlement of any such action the defense of which has been
assumed by an indemnifying party without the consent of such indemnifying party.

 

 

REGISTRATION RIGHTS AGREEMENT BETWEEN

IceWEB, Inc. AND Barron Partners LP

PAGE 11 OF 17

--------------------------------------------------------------------------------



 

6.4          Other Indemnification. Indemnification similar to that specified in
Sections 6.1 and Section 6.2 (with appropriate modifications) shall be given by
the Company and each holder of Registrable Securities (but only if and to the
extent required pursuant to the terms herein) with respect to any required
registration or other qualification of securities under any Federal or state law
or regulation of any governmental authority, other than the 1933 Act.

 

6.5          Indemnification Payments. The indemnification required by Sections
6.1 and Section 6.2 shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred.

 

6.6           Contribution. If the indemnification provided for in Sections 6.1
and Section 6.2 is unavailable to an indemnified party in respect of any
expense, loss, claim, damage or liability referred to therein, then each
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such expense, loss, claim, damage or liability (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the holder of Registrable Securities or underwriter, as the case may
be, on the other from the distribution of the Registrable Securities or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and of the holder of Registrable Securities or underwriter, as the
case may be, on the other in connection with the statements or omissions which
resulted in such expense, loss, damage or liability, as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the holder of Registrable Securities or underwriter, as the
case may be, on the other in connection with the distribution of the Registrable
Securities shall be deemed to be in the same proportion as the total net
proceeds received by the Company from the initial sale of the Registrable
Securities by the Company to the purchasers bear to the gain, if any, realized
by all selling holders participating in such offering or the underwriting
discounts and commissions received by the underwriter, as the case may be. The
relative fault of the Company on the one hand and of the holder of Registrable
Securities or underwriter, as the case may be, on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or omission to state a material fact relates to
information supplied by the Company, by the holder of Registrable Securities or
by the underwriter and the parties’ relative intent, knowledge, access to
information supplied by the Company, by the holder of Registrable Securities or
by the underwriter and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission,
provided that the foregoing contribution agreement shall not inure to the
benefit of any indemnified party if indemnification would be unavailable to such
indemnified party by reason of the provisions contained herein, and in no event
shall the obligation of any indemnifying party to contribute under this Section
6.6 exceed the amount that such indemnifying party would have been obligated to
pay by way of indemnification if the indemnification provided for hereunder had
been available under the circumstances.

 

 

REGISTRATION RIGHTS AGREEMENT BETWEEN

IceWEB, Inc. AND Barron Partners LP

PAGE 12 OF 17

--------------------------------------------------------------------------------



 

The Company and the holders of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this Section 6.6 were determined
by pro rata allocation (even if the holders of Registrable Securities and any
underwriters were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth herein, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.

 

Notwithstanding the provisions of this Section 6.6, no holder of Registrable
Securities or underwriter shall be required to contribute any amount in excess
of the amount by which (i) in the case of any such holder, the net proceeds
received by such holder from the sale of Registrable Securities in the
applicable Registration Statement or (ii) in the case of an underwriter, the
total price at which the Registrable Securities purchased by it and distributed
to the public were offered to the public exceeds, in any such case, the amount
of any damages that such holder or underwriter has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

ARTICLE VII

 

RULE 144

 

7.1          Rule 144. The Company shall timely file in a timely manner the
reports required to be filed by the Company under the 1933 Act and the 1934 Act
(including but not limited to the reports under Sections 13 and 15(d) of the
Exchange Act referred to in subparagraph (c) of Rule 144 adopted by the SEC
under the 1933 Act) and the rules and regulations adopted by the SEC thereunder
(or, if the Company is not required to file such reports, will, upon the request
of any holder of Registrable Securities, make publicly available other
information) and will take such further action as any holder of Registrable
Securities may reasonably request, all to the extent required from time to time
to enable such holder to sell Registrable Securities without registration under
the 1933 Act within the limitation of the exemptions provided by (a) Rule 144
under the 1933 Act, as such Rule may be amended from time to time, or (b) any
similar rule or regulation hereafter adopted by the SEC. Upon the request of any
holder of Registrable Securities, the Company will deliver to such holder a
written statement as to whether it has complied with the requirements of this
Section 7.1.

 

 

REGISTRATION RIGHTS AGREEMENT BETWEEN

IceWEB, Inc. AND Barron Partners LP

PAGE 13 OF 17

--------------------------------------------------------------------------------



 

ARTICLE VIII

 

MISCELLANEOUS  

 

8.1          Amendments And Waivers. This Agreement may be amended and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company shall have obtained the
written consent to such amendment, action or omission to act, of the holder or
holders of the sum of the fifty-one percent (51%) or more of the shares of (i)
Registrable Securities issued at such time, plus (ii) Registrable Securities
issuable upon exercise or conversion of the Securities then constituting
derivative securities (if such Securities were not fully exchanged or converted
in full as of the date such consent if sought). Each holder of any Registrable
Securities at the time or thereafter outstanding shall be bound by any consent
authorized by this Section 8.1, whether or not such Registrable Securities shall
have been marked to indicate such consent.

 

8.2          Nominees For Beneficial Owners. In the event that any Registrable
Securities are held by a nominee for the beneficial owner thereof, the
beneficial owner thereof may, at its election, be treated as the holder of such
Registrable Securities for purposes of any request or other action by any holder
or holders of Registrable Securities pursuant to this Agreement or any
determination of any number of percentage of shares of Registrable Securities
held by a holder or holders of Registrable Securities contemplated by this
Agreement. If the beneficial owner of any Registrable Securities so elects, the
Company may require assurances reasonably satisfactory to it of such owner’s
beneficial ownership or such Registrable Securities.

 

8.3          Notices. Except as otherwise provided in this Agreement, all
notices, requests and other communications to any Person provided for hereunder
shall be in writing and shall be given to such Person (a) in the case of a party
hereto other than the Company, addressed to such party in the manner set forth
in the Preferred Stock Purchase Agreement or at such other address as such party
shall have furnished to the Company in writing, or (b) in the case of any other
holder of Registrable Securities, at the address that such holder shall have
furnished to the Company in writing, or, until any such other holder so
furnishes to the Company an address, then to and at the address of the last
holder of such Registrable Securities who has furnished an address to the
Company, or (c) in the case of the Company, at the address set forth on the
signature page hereto, to the attention of its President, or at such other
address, or to the attention of such other officer, as the Company shall have
furnished to each holder of Registrable Securities at the time outstanding. Each
such notice, request or other communication shall be effective (i) if given by
mail, 72 hours after such communication is deposited in the mail with first
class postage prepaid, addressed as aforesaid or (ii) if given by any other
means (including, without limitation, by fax or air courier), when delivered at
the address specified above, provided that any such notice, request or
communication shall not be effective until received.

 

 

REGISTRATION RIGHTS AGREEMENT BETWEEN

IceWEB, Inc. AND Barron Partners LP

PAGE 14 OF 17

--------------------------------------------------------------------------------



 

8.4          Assignment. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto. In addition, and whether or
not any express assignment shall have been made, the provisions of this
Agreement which are for the benefit of the parties hereto other than the Company
shall also be for the benefit of and enforceable by any subsequent holder of any
Registrable Securities. Each of the Holders of the Registrable Securities
agrees, by accepting any portion of the Registrable Securities after the date
hereof, to the provisions of this Agreement including, without limitation,
appointment of the Investors’ Representative to act on behalf of such Holder
pursuant to the terms hereof which such actions shall be made in the good faith
discretion of the Investors’ Rep resentative and be binding on all persons for
all purposes.

 

8.5          Descriptive Headings. The descriptive headings of the several
sections and paragraphs of this Agreement are inserted for reference only and
shall not limit or otherwise affect the meaning hereof.

 

8.6          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
applicable principles of conflicts of law.

 

8.7          Jurisdiction. This Agreement shall be exclusively governed by and
construed in accordance with the laws of the State of New York. If any action is
brought among the parties with respect to this Agreement or otherwise, by way of
a claim or counterclaim, the parties agree that in any such action, and on all
issues, the parties irrevocably waive their right to a trial by jury. Exclusive
jurisdiction and venue for any such action shall be the State or Federal Courts
serving the State of New York. In the event suit or action is brought by any
party under this Agreement to enforce any of its terms, or in any appeal
therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorneys fees to be fixed by the arbitrator, trial court, and/or
appellate court.

 

8.8          Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Company and each other party hereto relating to the
subject matter hereof and supercedes all prior agreements and understandings
relating to such subject matter.

 

8.9          Severability. If any provision of this Agreement, or the
application of such provisions to any Person or circumstance, shall be held
invalid, the remainder of this Agreement, or the application of such provision
to Persons or circumstances other than those to which it is held invalid, shall
not be affected thereby.

 

8.10       Binding Effect. All the terms and provisions of this Agreement
whether so expressed or not, shall be binding upon, inure to the benefit of, and
be enforceable by the parties and their respective administrators, executors,
legal representatives, heirs, successors and assignees.

 

 

REGISTRATION RIGHTS AGREEMENT BETWEEN

IceWEB, Inc. AND Barron Partners LP

PAGE 15 OF 17

--------------------------------------------------------------------------------



 

8.11       Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The parties acknowledge each contributed and is equally responsible for its
preparation.

 

8.12       Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement herein, nor
shall nay single or partial exercise of any such right preclude other or further
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

8.13       Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement. A facsimile transmission
of this signed Agreement shall be legal and binding on all parties hereto.




[SIGNATURES ON FOLLOWING PAGE]




REGISTRATION RIGHTS AGREEMENT BETWEEN

IceWEB, Inc. AND Barron Partners LP

PAGE 16 OF 17

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Investors and the Company have as of the date first
written above executed this Agreement.

 

IceWEB, Inc.

 

______________________

By: John R. Signorello

Title: Chief Executive Officer

 

INVESTOR

 

BARRON PARTNERS LP

 

By:

Barron Capital Advisors LLC,

General Partner

 

 

 

By:

_______________________

Andrew Barron Worden,

Managing Member

730 Fifth Avenue, 9th Floor

New York NY 10019




REGISTRATION RIGHTS AGREEMENT BETWEEN

IceWEB, Inc. AND Barron Partners LP

PAGE 17 OF 17

--------------------------------------------------------------------------------